Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2020.10.31
                                                                        14:05:54 -05'00'



                  People v. Williams, 2020 IL App (1st) 172118



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             DARNELL WILLIAMS, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-17-2118



Filed               March 20, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 16-DV-78635; the
Review              Hon. Yolande M. Bourgeois, Judge, presiding.



Judgment            Reversed and remanded with directions.


Counsel on          James E. Chadd, Patricia Mysza, and Katherine M. Donahoe, of State
Appeal              Appellate Defender’s Office, and Natalia Galica (law student), of
                    Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Whitney Bond, and Maria D. Lopez, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               JUSTICE HARRIS delivered the judgment of the court, with opinion.
                    Justices Cunningham and Connors concurred in the judgment and
                    opinion.
                                               OPINION

¶1       Following a bench trial, defendant, Darnell Williams, was convicted of misdemeanor
     domestic battery (720 ILCS 5/12-3.2(a)(1) (West 2016)) and sentenced to 18 months of
     intensive domestic violence probation. On appeal, defendant contends that the trial court
     abused its discretion in denying his posttrial motion without first holding an evidentiary
     hearing at which he could present evidence that the State’s witnesses had recanted. For the
     reasons that follow, we reverse and remand for an evidentiary hearing.

¶2                                        I. JURISDICTION
¶3       Defendant was sentenced on January 17, 2017, and the trial court denied his posttrial
     motion on August 4, 2017. Defendant filed his notice of appeal on August 4, 2017.
     Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois
     Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 603 (eff. Feb. 6,
     2013) and Rule 606 (eff. July 1, 2017), governing appeals from a final judgment of conviction
     in a criminal case entered below.

¶4                                        II. BACKGROUND
¶5       Defendant’s conviction arose from an incident involving defendant’s wife, Angela Rush,
     that took place on December 26, 2016. Following his arrest, defendant was charged via
     misdemeanor complaint with domestic battery. Prior to trial, the State made a motion “for
     proof of prior offenses.” Specifically, the prosecutor indicated that the State was seeking to
     introduce testimony regarding incidents involving defendant and Rush that occurred on
     January 14, 2013, April 16, 2013, and April 26, 2014. The trial court granted the State’s
     motion.
¶6       At trial, Rush testified that she and defendant had been married for five years but had not
     lived together since 2013. He was the father of the youngest three of her nine children. With
     regard to prior incidents, Rush related that on January 14, 2013, she had an argument with
     defendant because he wanted to drive her car, but he did not have a driver’s license. Defendant
     then hit Rush with his fists. When Rush asked defendant to leave their home, he pulled out
     what she believed was a gun. After the police arrived, Rush learned that the gun was a BB
     gun. 1 On April 16, 2013, Rush asked defendant to leave her home because he was drunk.
     Using his fists, defendant struck Rush “everywhere,” including her face, giving her two black
     eyes. He also banged her head into a windowsill, causing Rush to sustain a gash on her
     forehead. During the incident, Rush’s six-month-old son was thrown to the floor and suffered
     a bruise to the face. Rush reported the incident to the police but did not pursue charges. On
     April 26, 2014, defendant, who had been drinking, yelled and screamed at Rush and hit her in
     the stomach with a broom. Rush was eight months pregnant at the time. Although she gave
     birth a couple of weeks before her due date, her daughter was healthy. Rush reported the
     incident to the police and criminal charges were filed against defendant. He subsequently pled
     guilty to the charges.


         1
          According to the State’s motion for proof of prior offenses, Rush did not proceed with charges,
     and the case was dismissed.

                                                  -2-
¶7         Rush testified that she and defendant tried to repair their relationship after the April 2014
       incident. They remarried in September 2016, but their relationship “failed completely.” In
       December 2016, they were not living together.
¶8         On December 26, 2016, Rush invited defendant to her house to visit their children. Around
       9:30 p.m., Rush confronted defendant about drinking in front of the children. Defendant
       became angry, raised his voice, and called Rush names. Rush asked defendant to leave, but he
       refused. Defendant picked Rush up by her leg and shoulder and slammed her to the floor. He
       then placed one knee on her and started punching her left side with his fist. Several of Rush’s
       children, including teenagers Dasha D. and David D., ran into the room. They hit and pulled
       at defendant in an attempt to get him off Rush. Defendant drew back “like he was going to hit
       them.” Rush, who was crying, told defendant to stop and told the children to call 911 rather
       than try to help her. Dasha called 911, and when the operator answered, defendant got off of
       Rush and went to the basement. Rush heard him downstairs “tearing up stuff” and calling her
       names. Defendant left the house through the back door.
¶9         In court, Rush identified photographs depicting the bruises she sustained on December 26,
       2016. She indicated that her 10-year-old son took the photographs. Rush stated that she was 5
       feet 1 inch tall, and defendant was 6 feet 5 inches tall and weighed about 250 pounds.
¶ 10       On cross-examination, Rush admitted that during the incident on April 16, 2013, she
       stabbed defendant in the thigh. With regard to the incident at issue, she acknowledged that she
       did not know how many times defendant struck her side or how long she was on the floor while
       he was hitting her. Rush clarified that although Dasha dialed 911, Rush was the one who talked
       to the police. When the police arrived at her house, Rush told a female officer what had
       happened. When defense counsel asked Rush whether she told the officer that her children
       tried to pull defendant off of her, Rush answered, “Well, they didn’t—they didn’t get into detail
       as—like that. They just basically took a brief description of what happened pretty much.”
       Similarly, when defense counsel asked Rush whether she told the police defendant had pinned
       her down with his knee, she stated that “it never got that far into the conversation.” Rush stated
       that in addition to talking with her, the police questioned her son, David. Rush explained that
       although the police offered her medical attention, she declined because she did not want to
       leave her children home alone. She denied having told the police that she was not injured.
       Instead, she told them she was “just a little sore.” Finally, Rush stated that the photographs of
       her bruises were taken the day after the incident.
¶ 11       David, Rush’s 14-year-old son, testified that on the night in question, he was in an upstairs
       bedroom, playing video games with two of his sisters. About 9:30 p.m., he heard a loud bang
       and defendant’s voice. David went downstairs and saw defendant bending down and punching
       Rush, who was lying on the floor on her side. David and Dasha started hitting defendant, who
       “drew back.” In court, David demonstrated this action by making a fist and bringing it near his
       ear. David testified that Rush told defendant not to hit her children and that Dasha called the
       police. Defendant got off of Rush, and Rush took the phone from Dasha. Defendant then went
       to the basement, and David could hear “stuff shattering.” At some point, the police came to the
       house and David talked to them. By that time, defendant was no longer at the house. On cross-
       examination, David stated that he did not remember what he told the police.
¶ 12       Dasha, Rush’s 15-year-old daughter, testified that on the night in question, she was upstairs
       playing video games with her siblings when she heard a “boom sound” and defendant’s voice
       coming from the kitchen. She and her siblings ran downstairs. There, Dasha saw Rush on the

                                                   -3-
       floor and defendant “on top of her,” punching her on her side. Dasha and David ran up to
       defendant and started hitting him. Defendant “drew back” at Dasha and David, “like he was
       going to hit [them].” In court, Dasha drew her hand back by her shoulder to demonstrate
       defendant’s action. Dasha testified that Rush screamed at defendant not to hit her children.
       Rush also yelled at Dasha to get the phone and call the police. When Dasha got the phone and
       dialed, defendant went downstairs to the basement, where she could hear “stuff, like, being
       thrown.” Dasha did not see defendant leave the house but stated he was gone by the time police
       arrived. Dasha also stated that Rush showed her bruises on her left side that were caused by
       defendant punching her. On cross-examination, Dasha stated that David took photographs of
       Rush’s injuries.
¶ 13        Defendant made a motion for a directed finding, which the trial court denied.
¶ 14        Chicago police officer Sophia Velazquez testified that she and her partner responded to a
       call of a domestic disturbance at Rush’s house at 10:05 p.m. When they arrived, Velazquez
       had a conversation with Rush. Velazquez noticed “some children in the back” but did not speak
       with any of them. She also did not write in her report that there were any children as witnesses
       to the incident. Velazquez asked Rush what happened. Rush did not tell her that defendant held
       her down with one knee and punched her with his fists or that her children tried to intervene
       and pull defendant off her. Rush also did not say that defendant raised his fist and threatened
       to punch the children. Velazquez did not see any physical injuries to Rush’s body. When
       defense counsel asked whether Rush had stated she was not injured, Velazquez answered,
       “Well, I offered her—I offered her to call an ambulance. And she said that she didn’t need an
       ambulance. So, she refused EMS [emergency medical services].” Rush did not report any
       criminal damage to property, nor did she ask Velazquez or her partner to go to the basement
       to see any broken items.
¶ 15        On cross-examination, Velazquez stated that while they were at Rush’s house, her partner
       stood next to her the entire time and did not talk to anyone independently. When asked about
       what Rush had told her about her injuries, Velazquez stated, “She said that she was slammed
       on the ground. I said, ‘Okay, well, ma’am, do you need EMS?’ She goes, ‘Well, I mean, I’m a
       little banged up. But, I’m good. I don’t—I don’t—I don’t need EMS.’ ” Velazquez did not ask
       Rush if any of her children saw what happened. Velazquez also did not recall how long she
       spoke with Rush or how long she was at Rush’s house. She agreed that Rush told her defendant
       had fled and that she and her partner were going to look for him.
¶ 16        Menard McCorkle testified that he and defendant lived in the same apartment building,
       about two or three miles from Rush’s house. On the night of December 26, 2016, defendant
       came to McCorkle’s apartment around 9 p.m. McCorkle remembered the time because the
       news had just come on the television. Defendant did not smell of alcohol or appear to have
       been drinking. They watched television together until McCorkle went to bed around 1 a.m. or
       2 a.m.
¶ 17        On cross-examination, McCorkle testified that he remembered the date because when he
       saw defendant again, defendant told him he was arrested the morning he left McCorkle’s
       apartment. When the prosecutor informed McCorkle that defendant had been arrested on
       December 28, 2016, McCorkle stated that he was “really not sure what the exact date
       [defendant]—it was that he came over to my house.”
¶ 18        Defendant testified that he was a veteran of the army, having been honorably discharged
       in 2011. He stated that he had been married to Rush for about five years and that they had three

                                                  -4-
       children together. In December 2016, he stayed at Rush’s house for about three weeks because
       a friend of Rush’s was staying at his apartment.
¶ 19        On December 26, 2016, defendant spent the day at Rush’s house, putting the living room
       and dining room back in order because the floors had just been replaced. Defendant denied
       drinking alcohol that day. Around 8 p.m., he sat down to take a break from moving furniture.
       Rush came out of her bedroom and became upset that he was not working. An argument
       ensued, during which defendant and Rush yelled at each other. Defendant denied that the
       argument escalated into physical violence. Eventually, defendant told Rush, “You know what,
       f*** you. I’m leaving. Bye.” Defendant picked up his coat and was heading out the back door
       when Rush replied, “B***, that’s why you going to jail.”
¶ 20        Defendant stated that he saw David and Dasha come downstairs before he left the house
       but denied that he had any sort of altercation with them. He denied picking up Rush, slamming
       her to the ground, holding her down with his knee, or hitting her in any way. He also denied
       threatening to hit Rush or her children and denied that the children hit him. Defendant testified
       that after he left Rush’s house, he took the bus to McCorkle’s apartment. He arrived around 9
       p.m. or 9:30 p.m., while McCorkle was watching the news on television.
¶ 21        On December 28, 2016, defendant went to the domestic violence courthouse to see if a
       warrant had been put out for his arrest. He explained that he did this because Rush had “done
       it before” and because when he left her house on December 26, she said he was going to jail.
       Defendant spoke with a sergeant and had the clerk’s office run his name. Defendant was told
       there were no warrants for him. As he left the courthouse, defendant saw Rush arrive. He
       waited to see what would happen and was arrested within 20 minutes.
¶ 22        On cross-examination, defendant clarified that five of Rush’s friends were staying at his
       apartment during the time in question. However, he did not know any of their names.
       Defendant admitted that he and Rush would “argue a lot” but denied that they would fight and
       declined to characterize their relationship as volatile. When asked if there had been “violence
       in your home a lot,” defendant answered, “Not physical violence; verbal violence, correct.”
       Defendant viewed the photographs of Rush’s bruises and stated he was “not sure” where the
       bruises came from.
¶ 23        Following closing arguments, the trial court found defendant guilty of domestic battery.
       The court stated that it found defendant’s alibi to be a “fabrication,” as McCorkle did not know
       what day defendant was at his apartment. The court also found defendant’s testimony that he
       did not know the names of five people living in his apartment for three weeks not credible.
       After noting defendant’s testimony that he and Rush had never had a physical altercation, the
       court stated:
                “Then, why’d you plead guilty on April 26th [2014]? *** To hit[ting] her about the
                body with a stick. You pled guilty to that. And then, you want to testify there’s never
                been any physical altercations. There were two other incidents that I allowed in. Your
                testimony was totally incredible.”
       Finally, the trial court stated that the State’s witnesses’ testimony was clear, consistent, and
       credible.
¶ 24        Immediately following the trial court’s finding of guilt, the court sentenced defendant. The
       State argued in aggravation that defendant had 27 pending cases for domestic violence, and
       although an order of protection was in place, Rush had made additional police reports against


                                                   -5-
       defendant in the week preceding trial. In mitigation, defense counsel argued that defendant was
       a veteran, was enrolled full-time at a media school, and had only one misdemeanor conviction
       for which he received a sentence of supervision that he completed successfully. The trial court
       sentenced defendant to 18 months of intensive domestic violence probation and issued a two-
       year order of protection against defendant.
¶ 25        Nine days after trial and sentencing, Rush, on her own behalf, filed a motion to dismiss the
       order of protection. The trial court denied the motion. Later that day, Rush filed a motion to
       modify the order of protection. At a hearing on the motion, Rush explained that she was seeking
       modification because she and her children received housing benefits through defendant based
       on his status as a veteran and, because the order of protection barred contact by any means,
       “they” would not give him certification to continue the funds. The trial court denied the motion.
¶ 26        Within 30 days of trial and sentencing, defendant filed a motion to reconsider the finding
       of guilty or, in the alternative, for a new trial. In support of his argument for reversal, defendant
       argued that Rush and David had been impeached by Officer Velazquez’s testimony and that
       the photographs of bruises on Rush’s body were inconsistent with the alleged acts of battery.
       In support of his argument for retrial, defendant argued that it was improper for the trial court
       to have allowed evidence of other crimes at trial. When the motion was called for hearing about
       four weeks later, defense counsel indicated he had just received the trial transcript and would
       be filing an amended motion. The court continued the case.
¶ 27        After another continuance, defendant, on April 27, 2017, filed an amended motion to
       reconsider the finding of guilty or, in the alternative, for a new trial. In the amended motion,
       defendant added a claim that a new trial was warranted based on newly discovered evidence
       that all three of the State’s occurrence witnesses—Rush, David, and Dasha—had recanted.
       Defendant argued that the witnesses’ statements, which he attached, directly contradicted their
       trial testimony, corroborated his own testimony that he argued with Rush but left the house
       without a physical altercation, and explained why the photographs of Rush’s injuries were
       inconsistent with the beating she described at trial. In her attached statement, Rush related that
       on the night in question, she and defendant “only had an argument & the photo of injury that
       was used was from a prior incident.” David wrote that although he heard defendant and Rush
       arguing, he “didn’t witness my stepdad [defendant] hit my mother. My cousin was the one who
       told me to tell a lie.” Finally, Dasha recounted in her statement that defendant and Rush were
       arguing, but she “did not see [defendant] hit my mom, my cousin told me them things [sic] so
       my mom would leave [defendant]. The bruises (in the photo) on my mom did not happen on
       Dec. 26th. It is from a previous event.”
¶ 28        On June 22, 2017, Rush filed another motion to dismiss the order of protection. At a hearing
       on the motion four days later, Rush explained that she wished to have the order modified so
       defendant could help with the children. She had a chronically ill son who might need open
       heart surgery and three of her children had to go to summer school. She did not have a support
       system, and defendant could help the children get to school. She also wanted to reconstruct
       “our family” and attend counseling, but it was “impossible to get these matters met if there’s
       an order of protection of no contact between us.” After Rush finished speaking, the trial court
       asked the prosecutor, “Didn’t he just pick up another conviction?” When the prosecutor
       informed the court that defendant had pled guilty to a felony, the trial court denied Rush’s
       motion.


                                                     -6-
¶ 29       Defendant’s amended motion to reconsider the finding of guilty or, in the alternative, for a
       new trial was heard on August 4, 2017. At the hearing, defense counsel stated he wanted to
       “begin by calling the three witnesses I wish to call.” The State objected, arguing that the trial
       court would need to decide whether it would grant an evidentiary hearing before witnesses
       could be called. Defense counsel responded that he wished to have an evidentiary hearing to
       present testimony from David, Dasha, and the investigator who witnessed their written
       statements. Counsel explained that the investigator would testify that counsel and the
       investigator spoke to David and Dasha individually and that Rush was not with them during
       their conversations. The court responded, “I’m not going to have [an] evidentiary [hearing] for
       that. I saw those witnesses testify. I saw that. Now you are going to want me to substitute my
       own judgment about their credibility to your investigator?” When counsel stated that the
       investigator would provide additional foundation for the written statements, the following
       exchange ensued:
                    “THE COURT: No. I’m not having an evidentiary hearing for that when I already
                heard from the witnesses’ own mouth[s] what allegedly happened. And what happened
                since I found him guilty.
                    [DEFENSE COUNSEL]: So Judge, I am asking also for David *** and [Dasha]
                *** to testify again. Testify under oath. And if I just may—
                    THE COURT: They testified under oath before.
                    [DEFENSE COUNSEL]: They did.
                    THE COURT: And they were cross-examined.
                    [DEFENSE COUNSEL]: They did.
                    THE COURT: No. I’m not going to rehear the same evidence. I’m not going to do
                it.
                    [DEFENSE COUNSEL]: Well, [Y]our Honor, it won’t be the same evidence
                because they’re going to testify differently than what they did on—
                    THE COURT: No, they’re not. No, they’re not. They had their opportunity. I found
                them to be credible. If you think otherwise then you need to appeal my—I’m not going
                to have—I’m not going to listen—this can go on for ever and ever.
                    [DEFENSE COUNSEL]: Judge, if I may then make an offer of proof so that I can
                make the record for that appeal if that becomes necessary. Because what David and
                [Dasha] would testif[y] to if they were allowed at this—
                    THE COURT: They already testified. Why would I want to have them retestify?
                No, no.
                    [DEFENSE COUNSEL]: Your Honor, I understand you’re denying my request to
                have an evidentiary hearing.
                    THE COURT: No, no. If—and still didn’t I read in one of these pleadings that there
                was some cousin or somebody who allegedly got them to lie[?] Didn’t I read that in
                there somewhere?
                    [DEFENSE COUNSEL]: Your Honor, I believe it was [Dasha] said that it was her
                cousin who told them to lie about [defendant] hitting [Rush].




                                                   -7-
                   THE COURT: Okay. So if that’s true, then I would let you put that person on the
               stand so I can judge that person’s credibility. But I’m not going to call the same
               witnesses up here again.”
¶ 30       Following this colloquy, the trial court indicated it would not be holding an evidentiary
       hearing but allowed defense counsel to argue the other points raised in the posttrial motion.
       After further argument, the trial court denied the motion to reconsider and denied the motion
       for a new trial. Defendant filed a timely notice of appeal.

¶ 31                                         III. ANALYSIS
¶ 32       On appeal, defendant contends that the trial court abused its discretion when it denied his
       motion for a new trial while refusing his request to present newly discovered evidence.
       Defendant argues that the recantations he attached to the motion may be considered new
       evidence, even though he would have known at trial that the witnesses were perjuring
       themselves, because he did not have evidence at the time to demonstrate that the witnesses
       were lying. The trial evidence against him consisted solely of witness testimony, and all three
       of those witnesses recanted. Defendant argues that the evidence presented against him at trial
       was not overwhelming and should be reevaluated in light of the recantations. He points out
       that Rush’s and David’s trial testimonies were undercut by Officer Velazquez’s testimony that
       she did not speak to any children at the scene or make a note in her report of any children as
       witnesses to the incident and by her testimony that Rush did not relate details of the incident
       to her. Also, the light bruising depicted in the photographs did not comport with the beating
       Rush described, and the witnesses identified different individuals as the person who took the
       photographs. In summary, defendant argues that the trial court abused its discretion when it
       “refused to consider the subsequent recantations of all three of the State’s witnesses” and seeks
       a new posttrial hearing where the defense would have an opportunity to present recantation
       testimony from “the trial witnesses.”
¶ 33       Motions for a new trial on grounds of newly discovered evidence are not looked upon
       favorably by the courts and are subject to the closest scrutiny. People v. Williams, 295 Ill. App.
       3d 456, 462 (1998). The denial of a motion for a new trial based on newly discovered evidence
       will not be disturbed on appeal absent an abuse of discretion. Id. Moreover, a trial court may
       dispose of a motion for a new trial based upon newly discovered evidence without holding a
       full evidentiary hearing so long as the court’s decision is not an abuse of discretion. People v.
       Smith, 177 Ill. 2d 53, 82 (1997). An abuse of discretion occurs when a trial court’s decision is
       arbitrary, fanciful, or unreasonable, or where no reasonable person would take the view
       adopted by the court. People v. Beard, 356 Ill. App. 3d 236, 243 (2005).
¶ 34       Recantation testimony is regarded as inherently unreliable. People v. Steidl, 177 Ill. 2d 239,
       260 (1997). As such, a court should only grant a new trial on the basis of newly discovered
       recantations in extraordinary circumstances. Id. (postconviction proceedings); Beard, 356 Ill.
       App. 3d at 242 (proceedings on motion for new trial). With regard to whether a court should
       grant an evidentiary hearing on the basis of newly discovered recantations, our supreme
       concluded in Steidl that newly discovered recantations warranted a third-stage postconviction
       evidentiary hearing where there was no physical evidence linking the defendant to the crime,
       the evidence against the defendant was comprised solely of witness testimony, and all the key
       witnesses had recanted. Steidl, 177 Ill. 2d at 261.


                                                   -8-
¶ 35       The instant case presents the same situation present in Steidl. As in Steidl, there was no
       physical evidence linking defendant to the crime, the evidence against defendant was solely
       testimonial, and all of the key witnesses have recanted their trial testimony. Given these
       circumstances, we find that the trial court abused its discretion in denying defendant’s posttrial
       motion without first holding an evidentiary hearing to consider Rush’s, David’s, and Dasha’s
       recantations. Therefore, we reverse and remand for an evidentiary hearing at which defendant
       may present testimony from those trial witnesses, and the trial court may evaluate their
       credibility and rule upon defendant’s posttrial motion accordingly.

¶ 36                                     IV. CONCLUSION
¶ 37      For the foregoing reasons, the judgment of the circuit court is reversed, and the cause is
       remanded for an evidentiary hearing.

¶ 38      Reversed and remanded with directions.




                                                   -9-